                 Case 1-18-44361-ess              Doc 12        Filed 10/24/18          Entered 10/25/18 00:24:57

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-44361-ess
Willam Caputo                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 22, 2018
                                      Form ID: 268                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2018.
db              Willam Caputo,   998 Arthur Kill Rd,   Staten Island, NY 10312-1549

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Oct 22 2018 18:52:13
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-9449
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 21, 2018 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;tmoss@windelsmarx.com;n159@ecfcbis.com;jryan@windelsmarx.com
              Kevin B Zazzera   on behalf of Debtor Willam Caputo kzazz007@yahoo.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Sara A. Tilzer   on behalf of Creditor    Wilmington Savings Fund Society, FSB, d/b/a Christiana
               Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust sat@kkelaw.com,
               nmm@kkelaw.com
                                                                                             TOTAL: 4
               Case 1-18-44361-ess                        Doc 12        Filed 10/24/18    Entered 10/25/18 00:24:57


 Information to identify the case:
 Debtor 1               Willam Caputo                                                    Social Security number or ITIN   xxx−xx−5073
                        First Name    Middle Name    Last Name                           EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                        First Name    Middle Name    Last Name
 (Spouse, if filing)
                                                                                         EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Eastern District of New York
                                                                                         Date case filed for chapter 7 7/27/18
 Case number:          1−18−44361−ess



                    NOTICE OF NO CERTIFICATE OF DEBTOR EDUCATION OR
                                    OFFICIAL FORM 423
                  CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE

NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) has not filed a Certificate of Debtor Education or Official Form 423 Certification About
a Financial Management Course in accordance with Bankruptcy Rules 1007(b)(7) and 1007(c).

Unless the aforementioned Certificate or Official Form 423 is filed by November 5, 2018, this case may be closed
with no discharge of debtor(s) having been entered.
Notice is further given that if the debtor(s) subsequently file(s) a Motion to Reopen the case to allow for the filing of
the Certificate of Debtor Education or Official Form 423 Certification About a Financial Management Course, the
debtor(s) must pay the full filing fee due for filing such a motion.


 Dated: October 21, 2018


                                                                               For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnfcer1.jsp [Notice of No Financial Certificate Filed rev. 02/01/17]
